Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Preliminary Amendment filed on 08/10/2021.
In the instant amendment, claims 1-20 are amended; claims 1 and 11 are independent claims. Claims 1-20 have been examined and are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
This application is a continuation of 15/524,238 filed 05/03/2017, now U.S. Patent No: 11,095,627. Application Serial No: 15/524,238 is a 371 of PCT/CN2014/090280 filed 11/04/2014. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-2, 4-9, 11-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mao Qi et al (“Mao Qi,” CN102932238, see Google Translation) and further in view of Ying Chen et al (“Ying Chen,” CN 102609189 see Google Translation). 

Regarding claim 1, Mao Qi discloses a message display method for use with a messaging application, comprising: 
receiving first input information; (Mao Qi, [0021], [0045], [0055] & [0076] describe receiving first input information)
determining a first portion of information in the first input information; (Mao Qi, [0021], [0045], [0055] & [0076] describes determining a first portion of information in the first input information)
determining a target user name that matches the first portion of information; (Mao Qi, [0048], [0053], [0068], [0081] and [0084] describe determining a target user name that matches the first portion of information)
binding the target user name and the first input information to generate a first message; and (Mao Qi, [0048], [0053], [0068], [0081] and [0084 describes binding the target user name and the first input information to generate a first message as described in [0045], [0055]) 
Mao Qi fails to explicitly disclose sending the first message.
However, in an analogous art, Ying Chen discloses sending the first message, (Ying Chen, [0021], [0033], [0038], describes sending the first message)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ying Chen with the method and system of Mao Qi to include sending the first message. One would have been motivated to provide a message processing method of a mobile terminal and the contents of the client to perform semantic analysis (Ying Chen, [0001] & [0028]).

Regarding claim 2, Mao Qi and Ying Chen disclose the message display method of claim 1. 
Ying Chen further discloses wherein the target user name is in a communication list, (Ying Chen, [0025]-[0026], [0028] & [0031] describe wherein the target user name is in a communication list)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ying Chen with the method and system of Mao Qi to include wherein the target user name is in a communication list. One would have been motivated to provide a message processing method of a mobile terminal and the contents of the client to perform semantic analysis (Ying Chen, [0001] & [0028]). 

Regarding claim 4, Mao Qi and Ying Chen disclose the message display method of claim 1. 
Ying Chen further discloses further comprising determining the first portion of information without use of a special character before or after the first portion of information, (Ying Chen, [0004], [0021], [0025]-[0026], [0028] & [0031] describe further comprising determining the first portion of information without use of a special character before or after the first portion of information)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ying Chen with the method and system of Mao Qi to include further comprising determining the first portion of information without use of a special character before or after the first portion of information. One would have been motivated to provide a message processing method of a mobile terminal and the contents of the client to perform semantic analysis (Ying Chen, [0001] & [0028]). 

Regarding claim 5, Mao Qi and Ying Chen disclose the message display method of claim 1. 
Mao Qi further disclose further comprising sending the first message to a receiver terminal corresponding to the target user name, wherein the first message instructs the receiver terminal to display a reminder message, (Mao Qi, [0086], [0082], [0053], [0048], [0068], [0081] and [0084] describe further comprising sending the first message to a receiver terminal corresponding to the target user name, wherein the first message instructs the receiver terminal to display a reminder message)

Regarding claim 6, Mao Qi and Ying Chen disclose the message display method of claim 1. 
Ying Chen further discloses wherein the first input information comprises text input information or voice input information, (Ying Chen, [0006], [0009], [0019], [0021], describe text information information; [0204], describes voice input information)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ying Chen with the method and system of Mao Qi to include wherein the first input information comprises text input information or voice input information. One would have been motivated to provide a message processing method of a mobile terminal and the contents of the client to perform semantic analysis (Ying Chen, [0001] & [0028]).

Regarding claim 7, Mao Qi and Ying Chen disclose the message display method of claim 1. 
Mao Qi further discloses wherein after determining the target user name, the message display method further comprises changing a color of the first portion of information, (Mao Qi, [0002], describes wherein after determining the target user name, the message display method further comprises changing a color of the first portion of information). 
Regarding claim 8, Mao Qi and Ying Chen disclose the message display method of claim 1. 
Ying Chen further discloses further comprising: receiving an instruction from a user; (Ying Chen, [0025]-[0026], [0028] & [0031] describe receiving an instruction from a user)
and determining, in response to the instruction, the first portion of information (Ying Chen, [0025]-[0026], [0028] & [0031] describe and determining, in response to the instruction, the first portion of information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ying Chen with the method and system of Mao Qi to include further comprising: receiving an instruction from a user; and determining, in response to the instruction, the first portion of information. One would have been motivated to provide a message processing method of a mobile terminal and the contents of the client to perform semantic analysis (Ying Chen, [0001] & [0028]).

Regarding claim 9, Mao Qi and Ying Chen disclose the message display method of claim 1. 
Mao Qi further discloses wherein the first portion of information includes or appellation information, (Mao Qi, [0053], describes  wherein the first portion of information includes name information or appellation information)
Ying Chen further discloses name information (Ying Chen, [0025]-[0026], [0028] & [0031] describe name information)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ying Chen with the method and system of Mao Qi to include name information. One would have been motivated to provide a message processing method of a mobile terminal and the contents of the client to perform semantic analysis (Ying Chen, [0001] & [0028]).

Regarding claim 11, claim 11 is directed to a message display device. Claim 11 is similar in scope to claim 1 and is therefore rejected under similar rationale. 

Regarding claim 12, claim 12 is directed to the message display device of claim 11. Claim 12 is similar in scope to claim 2 and is therefore rejected under similar rationale. 

Regarding claim 14, claim 14 is directed to the message display device of claim 11. Claim 14 is similar in scope to claim 4 and is therefore rejected under similar rationale. 

Regarding claim 15, claim 15 is directed to the message display device of claim 11. Claim 15 is similar in scope to claim 5 and is therefore rejected under similar rationale. 

Regarding claim 16, claim 16 is directed to the message display device of claim 11. Claim 16 is similar in scope to claim 6 and is therefore rejected under similar rationale. 

Regarding claim 17, claim 17 is directed to the message display device of claim 11. Claim 17 is similar in scope to claim 7 and is therefore rejected under similar rationale. 

Regarding claim 18, claim 18 is directed to the message display device of claim 11. Claim 18 is similar in scope to claim 8 and is therefore rejected under similar rationale. 

Regarding claim 19, claim 19 is directed to the message display device of claim 11. Claim 19 is similar in scope to claim 9 and is therefore rejected under similar rationale. 

Claim(s) 3, 10, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mao Qi et al (“Mao Qi,” US) in view of Ying Chen et al (“Ying Chen,” US) and further in view of Periyalwar (“Periyalwar,” US 20080184170). 

Regarding claim 3, Mao Qi and Ying Chen disclose the message display method of claim 1. 
Mao Qi and Ying Chen fail to explicitly disclose wherein the messaging application comprises a group messaging application, wherein the group messaging application comprises a group, and wherein the group comprises users belonging to the group. 
However, in an analogous art, Periyalwar discloses wherein the messaging application comprises a group messaging application, wherein the group messaging application comprises a group, and wherein the group comprises users belonging to the group, (Periyalwar, [0008], [0020], [0039], describes wherein the messaging application comprises a group messaging application, wherein the group messaging application comprises a group, and wherein the group comprises users belonging to the group)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Periyalwar with the method and system of Mao Qi and Ying Chen to include further comprising determining the first portion of information without use of a special character before or after the first portion of information. One would have been motivated to customize the presence enabled messaging application to various end-user markets which require real-time access to the status of measurements corresponding to important changes in environments or assets being monitored by sensor systems, (Periyalwar, [0001]). 

Regarding claim 10, Mao Qi, Ying Chen and Periyalwar disclose the message display method of claim 3. 
Mao Qi further discloses wherein the target user name corresponds to one of the users, (Mao Qi, [0021], [0076], [0068], [0081], [0084], [0048], [0053] describes wherein the target user name corresponds to one of the users)

Regarding claim 13, claim 13 is directed to the message display device of claim 11. Claim 13 is similar in scope to claim 3 and is therefore rejected under similar rationale. 

Regarding claim 20, claim 20 is directed to the message display device of claim 13. Claim 20 is similar in scope to claim 10 and is therefore rejected under similar rationale. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J WILCOX/           Examiner, Art Unit 2439    



/LUU T PHAM/           Supervisory Patent Examiner, Art Unit 2439